Case 1:20-mi-99999-UNA Document 3576-2 Filed 11/13/20 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
L. LIN WOOD, JR., )
)
Plaintiff, ) CIVIL ACTION
) FILE NO.
Vv. )
)

BRAD RAFFENSPERGER, in his official )
capacity as Secretary of State of the State )
of Georgia, REBECCA N. SULLIVAN, _ )
in her official capacity as Vice Chair of _ )
the Georgia State Election Board, )
DAVID J. WORLEY, in his official )
capacity as a Member of the Georgia )
State Election Board, MATTHEW )
MASHBURN, in his official capacity as)
a Member of the Georgia State Election _ )
Board, and ANH LE, in her official )
capacity as a Member of the Georgia )
State Election Board, )

)

)

)

Defendants.

 

VERIFICATION
STATE OF GEORGIA

COUNTY OF FuLTon

 

Personally appeared before me, an officer duly authorized by law to

administer oaths, L. Lin Wood, Jr., who after first being duly sworn, states that the

 
Case 1:20-mi-99999-UNA Document 3576-2 Filed 11/13/20 Page 2 of 2

facts contained in the within and foregoing Verified Complaint for Declaratory and

Nau)

L. Lin Wood, Jr.

Injunctive Relief are true and correct.

Sworn to and subscribed before me

 

. 4 f
this /§__ day of November, 2020. sy NNETT ny, “,

: Se Ae
ie mnt lh AS<AM raf gy Yee
Notary Public” 254 z As } a 3

© at : S Ohi oo" Ss =
My Commission Expires: “KAR COS

3]4] aca

 

 
